Unlawfully carrying a pistol is the offense; penalty assessed at confinement in the county jail for one month.
The complaint and information properly charge the offense. The evidence heard upon the trial is not brought up for review. A jury was waived and the matters of fact, as well as of law, were submitted to the trial judge.
The soundness of the ruling of the judge in convicting the accused is claimed as being against the weight of the evidence. The evidence not having been brought for review, this court cannot sustain the contention.
The judgment is affirmed.
Affirmed. *Page 467